Title: To Thomas Jefferson from Francis Peck, 14 August 1805
From: Peck, Francis
To: Jefferson, Thomas


                  Received August 14th. 1805 of Christopher S. Thom Seventeen Dollars in full for bringing in a Waggon from Baltimore to the City of Washington for the President of the United States One Hogshead, Three boxes and two cases.
                  
                     Francis Peck 
                     
                     his X mark
                  
                  
                     $7.
                     Present
                     S. Pleasonton 
                     
                  
               